Citation Nr: 0028200	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-51 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






INTRODUCTION

The veteran had active military duty from June 1952 to March 
1954.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  A clear diagnosis of post-traumatic stress disorder based 
on a confirmed stressor is not of record.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.304 (1996); 38 C.F.R. 
§ 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Service connection for post-traumatic stress disorder is well 
grounded where the veteran submits medical evidence of a 
current disability; lay evidence, presumed to be credible for 
these purposes, of an in-service stressor, which in a 
post-traumatic stress disorder case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current post-traumatic stress 
disorder disability.  Gaines v. West, 11 Vet. App. 353 
(1998).

The veteran's pre-induction examination conducted in 1952 and 
his service separation examination conducted in 1954, report 
no psychiatric abnormalities.  The veteran contends that 
while serving in Korea, a sniper bullet passed close to his 
left ear, burning it.  He further stated that he was sent out 
to retrieve the body of a downed pilot and his dog tags.  The 
veteran reported that the pilot was killed and only part of 
the pilot's skull and blond hair remained.  The veteran 
stated that the veteran's name was H. G.  Private medical 
evidence dated in September 1996, found post-traumatic stress 
disorder, secondary to his Korean War experiences.  In this 
case, the Board concludes that the veteran has presented a 
well-grounded claim for service connection for post-traumatic 
stress disorder.  

However, eligibility for a post-traumatic stress disorder 
service connection award requires more; specifically, a 
current, clear medical diagnosis of post-traumatic stress 
disorder; credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  In the 
instant case, the veteran's statements as to in-service 
stressors suffices to well ground his claim; however, as to 
adjudication on the merits, if the claimed stressor is not 
combat related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  On the other hand, if the 
veteran did engage in combat with the enemy, he is entitled 
to have his lay statements accepted, without the need for 
further corroboration, as satisfactory evidence that the 
claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the VA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Id.  For these reasons, the determination of whether 
a veteran was engaged in combat with the enemy is 
particularly significant in post-traumatic stress disorder 
cases in light of the provisions of 38 U.S.C.A. 
§ 1154(b)(West 1991) that specifically allow combat veterans, 
in certain circumstances, to use lay evidence to establish 
service incurrence of a disease or injury by relaxing the 
evidentiary requirements for adjudication of certain combat-
related VA disability compensation claims.  Gaines v. West, 
11 Vet. App. 353 (1998).   

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has also stated that a determination of 
combat status is to be made "on the basis of the evidence of 
record," and that section 1154(b) itself "does not require 
the acceptance of a veteran's assertion that he was engaged 
in combat."  Id.  The Court has also held that combat status 
may be determined "through the receipt of certain recognized 
military citations or other supportive evidence."  Id.  In 
the instant case, the veteran's Armed Forces of the United 
States Report of Transfer or Discharge, Department of Defense 
Form 214, shows that the veteran did not receive decorations, 
medals, badges, commendations, citations, or campaign ribbons 
denoting combat.  Indeed, the veteran has stated that he did 
not engage in combat.  Therefore, the veteran's claimed 
stressors must be corroborated by "credible supporting 
evidence."  See also West, 7 Vet. App. at 76.

A report from the U.S. Armed Services Center for Research of 
Unit Records of the Department of the Army dated in February 
2000, reported that the U.S. Army casualty files did not list 
H. G. as being killed during Korea.  However, the files 
listed H. G. as wounded in action in 1953, and subsequently 
returned to duty.  As to the veteran's contention that a 
sniper bullet passed close to his left ear, burning it, the 
Department of the Army stated that the veteran had to provide 
additional information, to include the specific date if 
possible, and the type and location of the incident, in order 
to verify this stressor.  The veteran has stated that he was 
unable to provide such information as more than 40 years had 
passed.  Nevertheless, the Court has held that asking a 
veteran to provide the underlying facts, i.e., the names of 
individuals involved, the dates, and the places where the 
claimed events occurred, does not constitute an impossible or 
onerous task.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Without independent evidence verifying the appellant's claim 
of an inservice stressor, the Board cannot grant service 
connection for post-traumatic stress disorder.  38 C.F.R. § 
3.304(f). 

The veteran, and his spouse have stated that the veteran 
returned from his military service in Korea "a completely 
different person."  The veteran's sibling stated that the 
veteran returned from Korea "moody, depressed, irrateable 
(sic)."  The Board has no reason to doubt these statements, 
and finds them credible as to their observations of the 
veteran's behavior.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements do not provide the 
necessary evidence required for a post-traumatic stress 
disorder service connection award.  See YR v. West, 11 Vet. 
App. 393, 397 (1998).  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Espiritu, 2 
Vet. App. at 495.  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.304(f) were amended.  Compare 38 C.F.R. § 3.304(f) 
(1996), with 38 C.F.R. § 3.304(f) (1999);  see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 3.304(f) now 
provides that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (1999).

The former requirements for service connection for 
post-traumatic stress disorder were medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996).  The prior regulation 
provided that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.  The prior regulation 
also provided that, if the claimed in-service stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation, such as the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation, was accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for post-traumatic stress 
disorder under either the new or the old regulation 
pertaining to service connection for post-traumatic stress 
disorder.  In rendering this conclusion, the Board notes that 
the substance of the previous 38 C.F.R. § 3.304(f) has not 
been significantly altered.  Under the new regulation, the 
three requirements remain essentially unchanged.  It still 
requires medical evidence of a current diagnosis, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  These 
elements have not been shown by the evidence of record in 
this case, and therefore, service connection for 
post-traumatic stress disorder is not warranted.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

